Case: 16-30172      Document: 00513726618         Page: 1    Date Filed: 10/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 16-30172                             FILED
                                                                         October 20, 2016
                                                                          Lyle W. Cayce
NATALIE KONRICK,                                                               Clerk

              Plaintiff - Appellant

v.

EXXON MOBIL CORPORATION; CHALMETTE REFINING, L.L.C.,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-524


Before JOLLY, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff Natalie Konrick worked as a security guard at a refinery in
Louisiana that was owned by Defendant Chalmette Refinery, L.L.C., and
operated by Defendant Exxon Mobil Corporation. 1 Konrick sued Defendants,
alleging that exposure to toxins while at work caused the stillbirth of her baby.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 In response to our request for supplemental briefing regarding the citizenship of
Chalmette Refinery, L.L.C., Defendants filed a motion for leave to file an amended answer
that specified Chalmette’s citizenship. Pursuant to 28 U.S.C. § 1653, we GRANT Defendants’
motion and note that the district court properly exercised diversity jurisdiction.
    Case: 16-30172    Document: 00513726618     Page: 2     Date Filed: 10/20/2016



                                 No. 16-30172
The district court granted Defendants’ motion to exclude the expert testimony
of Doctors Robert Harrison, Cynthia Bearer, and Lauren Waters on general
causation because it found their opinions were based on unreliable
methodologies. The district court then granted summary judgment in favor of
the Defendants because there was no evidence of general causation.             On
appeal, Konrick argues that the district court erred in excluding the experts’
testimony.
      After reviewing the briefs and record, we find no abuse of discretion. See
Compaq Comput. Corp. v. Ergonome Inc., 387 F.3d 403, 408 (5th Cir. 2004).
“District courts must carefully analyze the studies on which experts rely for
their opinions before admitting their testimony.”     Knight v. Kirby Inland
Marine Inc., 482 F.3d 347, 355 (5th Cir. 2007).      In a thorough and well-
reasoned order, the district court did just that.         Furthermore, both the
Supreme Court and this court have affirmed the exclusion of expert testimony
that was based upon studies with the same flaws identified by the district
court. See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 145–47 (1997); Johnson v.
Arkema, Inc., 685 F.3d 452, 460–62 (5th Cir. 2012); LeBlanc ex rel. Estate of
LeBlanc v. Chevron USA, Inc., 396 F. App’x 94, 99–100 (5th Cir. 2010); Knight,
482 F.3d at 352–55; Vargas v. Lee, 317 F.3d 498, 501–03 (5th Cir. 2003).
Ultimately, the district court fulfilled its gatekeeping function under Daubert
v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and its progeny.
Accordingly, we affirm.




                                       2